DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 4, figure 8, corresponding to claims 1-17, in the reply filed on 11/25/20 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-21 of U.S. Patent No. 10,483,241. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, the patent teaches a method of assembling a semiconductor device assembly, comprising:
providing a substrate including a substrate contact (column 13, line 14);
coupling first and second dies to the substrate (column 14, lines 4-9), wherein each of the first and second die include:
a first contact pad electrically coupled to a first circuit including at least one active circuit element (column 13, lines 15-19),
a first through-silicon via (TSV) electrically coupling the first contact pad to a first backside contact pad (column 14, lines 4-9),
a second contact pad electrically coupled to a second circuit including only passive circuit elements (column 14, lines 1-3),
a second TSV electrically coupling the second contact pad to a second backside contact pad (column  14, lines 6-9 wherein the electrical coupling can be done by a TSV),
electrically coupling the substrate contact to the first circuit of each of the first (column 13, lines 15-17) and second die (column 14, lines 4-6); and

Though the patent fails to teach a third contact pad electrically coupled to a third circuit including only passive circuit elements, and a third TSV electrically coupling the third contact pad to a third backside contact pad; it would have been obvious to one of ordinary skill in the art at the time of the invention to use the claimed third contact in the invention of the patent because the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 124 USPQ 378 (CCPA 1960)).
With respect to claim 2, the patent (claim 21) teaches the predetermined amount of ESD protection corresponds to a total number of dies in the semiconductor device assembly. Claim 21 teaches each die includes one or more capacitors that provide ESD.
As to claim 3, the patent (claim 21) teaches the second circuit and the third circuit of each of the first and second dies are each configured to provide a different amount of ESD protection when coupled to the substrate contact.  Though the patent fails to teach the third circuit provides ESD, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the claimed third circuit ESD in 
In re claim 4, the patent teaches, as detailed in the rejection of claim 3, teaches electrically coupling the substrate contact to the second circuit of the first die, the second circuit of the second die, the third circuit of the first die, the third circuit of the second die, or a combination thereof, but though the patent fails to teach that electrical coupling comprises: connecting one or more solder interconnects to corresponding ones of the second contact pad of the first die, the third contact pad of the first die, the second contact pad of the second die, and the third contact pad of the second die, it would have been obvious to one of ordinary skill in the art at the time of the invention to use solder interconnects in the invention of the patent because solder interconnects are conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).  Solder is widely and generally electrical coupling method used in the industry.
Concerning claim 5, the patent teaches, as detailed in the rejection of claim 3, teaches electrically coupling the substrate contact to the second circuit of the first die, the second circuit of the second die, the third circuit of the first die, the third circuit of the second die, or a combination thereof comprises: electrically coupling the substrate contact to the second contact pad of the first die and to the second contact pad of the 
Pertaining to claim 6, the patent teaches, as detailed in the rejection of claim 3, teaches electrically coupling the substrate contact to the second circuit of the first die, the second circuit of the second die, the third circuit of the first die, the third circuit of the second die, or a combination thereof comprises:
electrically coupling the substrate contact to the second contact pad of the first die, the third contact pad of the first die, and the second contact pad of the second die (column 13, line 15-column 14, line 3); and though the patent fails to teach leaving the substrate contact electrically isolated from the third contact pad of the second die, it would have been obvious to one of ordinary skill in the art at the time of the invention leaving the substrate contact electrically isolated from the third contact pad of the second die in the invention of the patent because it is conventionally known and used in 
In claim 7, the patent teaches, as detailed in the rejection of claim 3, teaches electrically coupling the substrate contact to the second circuit of the first die, the second circuit of the second die, the third circuit of the first die, the third circuit of the second die, or a combination thereof comprises:
electrically coupling the substrate contact to the second contact pad of the first die; and though the patent fails to teach leaving the substrate contact electrically isolated from the third contact pad of the first die, the second contact pad of the second die, and the third contact pad of the second die, it would have been obvious to one of ordinary skill in the art at the time of the invention leaving the substrate contact electrically isolated from the third contact pad of the second die in the invention of the patent because it is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).  Skilled artisans know that not all contact pads need to be connected and can be left electrically isolated.
Regarding claim 8, the patent teaches a semiconductor device assembly, comprising:
a substrate including a substrate contact (column 13, line 14);
a first die coupled to the substrate (column 13, lines 15-17); and 

a first contact pad electrically coupled to a first circuit including at least one active circuit element (column 13, line 15 & column 14, line 3 & claim 19),
a first through-silicon via (TSV) electrically coupling the first contact pad to a first backside contact pad (column 14, lines 4-6),
a second contact pad electrically coupled to a second circuit including only passive circuit elements (column 14, lines 1-3),
a second TSV electrically coupling the second contact pad to a second backside contact pad (column  14, lines 6-9 wherein the electrical coupling can be done by a TSV),
wherein the substrate contact is electrically coupled to the first circuit of each of the first and second die (column 13, lines 15-19 & column 14, lines 4-9), and
wherein the substrate contact is electrically coupled to the second circuit of the first die (Column 14, lines 1-3).
Though the patent fails to teach a third contact pad electrically coupled to a third circuit including only passive circuit elements, and a third TSV electrically coupling the third contact pad to a third backside contact pad; it would have been obvious to one of ordinary skill in the art at the time of the invention to use the claimed third contact in the invention of the patent because the mere duplication of parts has no patentable 
With respect to claim 9, though the patent fails to teach leaving the substrate contact electrically isolated from the third contact pad of the first die, the second contact pad of the second die, and the third contact pad of the second die, it would have been obvious to one of ordinary skill in the art at the time of the invention leaving the substrate contact electrically isolated from the third contact pad of the second die in the invention of the patent because it is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).  Skilled artisans know that not all contact pads need to be connected and can be left electrically isolated.
As to claim 10, though the patent fails to teach the substrate contact is further electrically coupled to the second circuit of the second die, it would have been obvious to one of ordinary skill in the art at the time of the invention to electrically couple the substrate contact to the second circuit of the second die in the invention of the patent because this is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).  Electrical connect of multiple circuits on multiple dies is more than well known in the art.
In re claim 11, though the patent fails to teach the substrate contact is electrically coupled to the second circuit of the second die via a solder connection between the 
Concerning claim 12, though the patent fails to teach the substrate contact is electrically isolated from the third circuit of the first die and the third circuit of the second die, it would have been obvious to one of ordinary skill in the art at the time of the invention to electrically isolate in the invention of the patent because electrical isolation is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Pertaining to claim 13, though the patent fails to teach the substrate contact is further electrically coupled to the third circuit of the first die, it would have been obvious to one of ordinary skill in the art at the time of the invention to electrically coupled to the third circuit of the first die in the invention of the patent because the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 124 USPQ 378 (CCPA 1960)).  The use of multiple circuits in a die and electrically coupling it to a substrate is conventional.

In claim 14, though the patent fails to teach the substrate contact is electrically isolated from the second circuit of the second die and the third circuit of the second die, it would have been obvious to one of ordinary skill in the art at the time of the invention to electrically isolate in the invention of the patent because electrical isolation is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Regarding claim 15, though the patent fails to teach the substrate contact is further electrically coupled to the third circuit of the second die, it would have been obvious to one of ordinary skill in the art at the time of the invention to electrically couple the substrate contact to the third circuit of the second die in the invention of the patent because this is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).  Electrical connect of multiple circuits on multiple dies is more than well known in the art.

As to claim 17, the patent (claim 21) teaches the second circuit and the third circuit of each of the first and second dies are each configured to provide a different amount of ESD protection when coupled to the substrate contact.  The patent teaches using one or more capacitors to provide ESD protection therefore the potential differing number of capacitors would provide different amounts of ESD protection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937.  The examiner can normally be reached on M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID A ZARNEKE/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        1/14/21